The. opinion of the court was filed
Pee Cueiam.
The first and second specifications of error complain of the court for not doing those things which it was not aske'd to do, and which it might well have refused on the trial of the cause if asked. It was not before the court on certiorari, but on an appeal. It is true the jurisdiction of a justice is limited to cases wherein the sum demanded does not exceed three hundred dollars, and the record should .show that the" justice had jurisdiction of the cause of action and of the party. The transcript shows the defendant below appeared and went to trial without objection. This was a waiver of all questions relating to the return of the summons and the time of service. It gave the justice jurisdiction of his person. The transcript" further shows a trial and judgment for an amount *451within the jurisdiction of the justice.- The record is defective in not showing the sum demanded ; but on an appeal advantage cannot be taken of that omission. On the trial in the court below the sum demanded was one within the jurisdiction of the justice. The case was tried on its merits. We see no error in the rulings of the court, relating to the admission of evidence. As the justice had undoubted jurisdiction of the canse of action, all other irregularities were so waived as to condone all errors.
Judgment affirmed.